                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )         Crim. No. 5:21-cr-00007-GFVT
         Plaintiff,                               )
                                                  )
 v.                                               )                    ORDER
                                                  )
 ISRAEL QUINTERO MUNOZ,                           )
                                                  )
        Defendant,                                )
                                                  )

                                        *** *** *** ***

       This matter is before the Court on the Report and Recommendation [R. 59] filed by

United States Magistrate Judge Stinnett, addressing Defendant Israel Quintero Munoz’s Motion

to Suppress [R. 37], and the United States’ Motions in limine [R.’s 50, 51]. For the reasons that

follow, Judge Stinnett’s Report and Recommendation will be ADOPTED as and for the opinion

of the Court.

                                                 I

       On January 28, 2021, the United States indicted Defendant Munoz on two counts: the

conspiracy to possess and distribute cocaine, in violation of 21 U.S.C. § 846; and, aiding and

abetting the possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2. [R. 14.] Munoz was arraigned on February 1, 2021 and entered a plea of not

guilty to both counts. [R. 37. at 2.] Subsequently, Munoz filed the present Motion to Suppress

on March 31, 2021, claiming that the search and seizure resulting in the location of the evidence

cited in the Indictment was in violation of core protections afforded by the Fourth Amendment.

[Id. at 6.] United States Magistrate Judge Stinnett conducted an evidentiary hearing on Munoz’s
Motion on June 8, 2021, at which the parties had a full opportunity to present evidence related to

the motion. [R. 61.] Following the hearing, Judge Stinnett filed a Report and Recommendation

in which he denied Defendant’s motion. [R. 59.] The Defendant has failed to file an objection

within fourteen days of receiving Judge Stinnett’s recommendation.

                                                II

       In his recommendation, Judge Stinnett first addressed the possible extension of the stop

and then turned to the necessity and voluntariness of Defendant’s consent. [Id. at 3–7.] In

addition to Munoz’s Motion in limine, Judge Stinnett recommended that the Court grant the

United States’ unopposed Motions in limine. [Id. at 8; see R.’s 50, 51.]

                                                 A

       In his Motion, Munoz concedes that there was probable cause to initiate the traffic stop.

[R. 37 at 6.] Instead, Munoz argues that “the traffic stop . . . was unlawfully prolonged” to

conduct a dog sniff “without any independent reasonable suspicion of criminal activity that

would have justified continued detention of the Defendants beyond the initial traffic stop.” [Id.

at 8.] Contrary to Munoz’s argument, dog sniffs do not typically require separate reasonable

suspicion because it is not a search under the Fourth Amendment. United States v. Stepp, 680

F.3d 651, 663 (6th Cir. 2012) (citing Illinois v. Caballes, 543 U.S. 405, 409 (2005)). A dog sniff

may render an otherwise proper seizure unlawful “only if it unreasonably prolongs the initial

stop.” Illinois, 543 U.S. at 407-08; United States v. Bell, 555 F.3D 535, 541 (6th Cir. 2009).

Judge Stinnett held that “[t]he stop was extended to conduct a sobriety test– not to conduct a dog

sniff.” [R. 59 at 5.] The dog sniff was simply a “matter of opportunity and convenience” that

amounted to a quick and minimally intrusive investigation to confirm or deny the reasonable




                                                 2
suspicions of the Troopers. [Id.] The Court agrees with this analysis and finds the use of a dog

sniff to be justified by the record.

                                                  B

        Defendant Munoz argues that his consent to search the vehicle was not knowing and

voluntary. [Id. at 6.] Although English is not Munoz’s first language, the recording of the traffic

stop conveys that Munoz understood and communicated with the Troopers both before and after

he consented to the search. [Id. at 7.] Judge Stinnett held that “consent was not required after

the dog alerted to narcotics in the backseat, but to the extent consent is contested as invalid

because of a language barrier, the Court finds that the recording of the traffic stop refutes this

claim.” [Id.] The Court agrees with this analysis as to the issue of consent to search.

                                                  C

        The United States has filed two separate motions in limine regarding Trooper Gabriel’s

professional suspension in June 2020 and an excessive force complaint in December 2019. [R.’s

50 and 51.] Both incidents are unrelated to the traffic stop in question. Furthermore, the

Defendant has raised no objections to the motions and has expressed that he did not intend to

raise these issues at the hearing. [Id.] Accordingly, the Court adopts the recommendation and

hereby grants the unopposed Motions in limine.

                                                  D

        As noted in the Recommended Disposition and pursuant to Rule 59(b) of the Federal

Rules of Criminal Procedure, the parties were notified to file any objections to the Magistrate

Judge's recommendation within fourteen (14) days of service. [R. 59.] As of this date, neither

party has filed objections nor sought an extension of time to do so.




                                                  3
       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, this Court is not required to “review ... a magistrate's factual or legal

conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S. 140, 151

(1985). Parties who fail to object to a magistrate's report and recommendation are also barred

from appealing a district court's order adopting that report and recommendation. United States

v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has examined the record, and

agrees with the Judge Stinnett's Report and Recommendation.

                                                 III

       Accordingly, the Court having considered the record and being otherwise sufficiently

advised, it is hereby ORDERED as follows:

       1. Judge Stinnett’s Report and Recommendation [R. 59] is ADOPTED as and for the

           opinion of the Court;

       2. Defendant Israel Munoz’s Motion to Suppress [R. 37] is DENIED; and

       3. The United States’ Motions in limine [R.’s 50, 51] are GRANTED.



       This the 14th day of July, 2021




                                                  4
